[J-103-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


ADAMS TOWNSHIP                               :   No. 12 WAP 2016
                                             :
                                             :   Appeal from the Order of the
            v.                               :   Commonwealth Court entered
                                             :   December 18, 2015 at No. 2023 CD
                                             :   2014, vacating the Order of the Court of
RICHLAND TOWNSHIP; CAMBRIA                   :   Common Pleas of Cambria County
COUNTY; WATKINS GLEN                         :   entered October 13, 2014 at No. 1223-
PROPERTIES, INC.; KIRK A. MOSS AND           :   2013, and remanding.
TINA L. MOSS, DORIAN FRAZIER AND             :
JOANNE FRAZIER; DEBRA KUHNE;                 :   ARGUED: November 1, 2016
THOMAS COSTA AND PAMELA COSTA;               :
BRIAN E. MAHL, JR. AND SIERRA L.             :
SHALLER-MAHL, ROBERT                         :
BURNWORTH AND MARY                           :
BURNWORTH; ROY LOWRY AND                     :
DEBRA LOWRY; VIRGINIA CHAPMAN;               :
BERWIND CORPORATION; PAUL                    :
SINGER; VINCENT MAXWELL AND                  :
JESSICA MAXWELL; AND NANCY                   :
LEONE                                        :
                                             :
                                             :
APPEAL OF: RICHLAND TOWNSHIP


                                     OPINION


JUSTICE WECHT                                    DECIDED: FEBRUARY 22, 2017
      In this case, two townships dispute the location of their common boundary.

Pursuant to the Second Class Township Code,1 the trial court appointed three

commissioners to ascertain that boundary. We granted allowance of appeal to consider

1
      See infra n.3 and accompanying text.
whether such commissioners, when tasked with determining the location of a municipal

boundary but concluding that they cannot do so with certainty, may consider the

townships’ acquiescence to a line used as the boundary and relied upon by residents,

and accordingly recommend the adoption of that alternative line as the municipal

boundary. We conclude that, in such a narrow circumstance, the commissioners may

rely upon the equitable doctrine of acquiescence in making their determination, and

need not search indefinitely for evidence of the original boundary. Accordingly, we

reverse the order of the Commonwealth Court and remand for reinstatement of the trial

court’s order.

I.     Background

       Adams Township (“Adams”) and Richland Township (“Richland”), both located in

Cambria County, dispute the location of their shared boundary. Adams was carved out

of Richland in 1870. Although the document that established Adams presumably would

have described the boundary between the townships, that document has been lost.

The document is missing from the Cambria County Courthouse and appears in no other

repository of historical documents or official records. No copies of the document are

known to exist. The townships and their residents long used a line depicted in the

Cambria County tax assessment map as the common boundary.

       In 2004, the townships were putative defendants in litigation arising from an

automobile accident, and they disputed their liability based upon the location of the

accident. With the location of the true boundary thus in question, the townships jointly

hired a professional surveyor, Frederick Brown, to identify and plot the boundary. 2

2
       For a map of the area and an illustration of the proposed boundary lines, see
Appendix, Board Exhibit 18. The tax assessment line and Brown’s proposed boundary
are labeled accordingly. The remaining line is the boundary proposed by Richland’s
expert, discussed infra.



                                    [J-103-2016] - 2
Brown relied, in part, upon a survey of nearby municipalities that was performed around

1930. That survey was not conducted to ascertain the boundary between Adams and

Richland, but purportedly depicted the northernmost point where the townships meet.

Brown further considered a number of “monuments” that aided in his location of that

northernmost point along the boundary. Brown believed that a monument to the south

of that point established a line, and that, because the original boundary was a straight

line, such a line could be extended to determine the location of the southernmost point

where the townships meet. Thus, Brown opined, that line was the original boundary

between Adams and Richland. As further support, Brown pointed to differentiations in

macadam on two roads near his proposed line.

       In 2006, Watkins Glen Properties, Inc. (“Watkins Glen”), was planning to develop

a subdivision on a plot of land that ostensibly was situated in both Adams and Richland,

and it sought clarification from the townships as to the location of the municipal

boundary. Richland advised Watkins Glen to follow the tax assessment line, but Adams

advised the developer to follow the line established in Brown’s survey. The matter

remained unresolved for seven years before Watkins Glen requested that the townships

resolve their disagreement over the location of the boundary. Accordingly, on April 17,

2013, Adams filed an action for a declaratory judgment, seeking a judicial declaration

that Brown’s proposed line represents the true boundary between Adams and Richland.

The trial court, in turn, appointed a board of commissioners (“Board”) pursuant to

Section 3033 of the Second Class Township Code, 53 P.S. §§ 65101, et seq., to

determine the location of the boundary.

3
       Section 303 of the Second Class Township Code provides:
       Upon application by petition, the court shall appoint three impartial citizens
       as commissioners, one of whom shall be a registered surveyor or
       engineer, to inquire into the request of the petition. After giving notice to
(continued…)

                                     [J-103-2016] - 3
       The Board held hearings on November 15, 2013, December 20, 2013, and April

4, 2014. In support of its position, Adams presented the testimony of Frederick Brown,

who explained the reasoning behind his survey.         Richland offered the testimony of

another professional surveyor, David Kalina. Kalina did not conduct his own survey, but

he testified that he researched historical documents dating back to 1872. Kalina agreed

with Brown that the original boundary was a straight line, but his research led him to

conclude that the northernmost point where Adams and Richland meet is a point

northeast of the location that Brown identified. Kalina opined that the original boundary

could be discerned by extending a line from that point southward to a farm that he

identified as the original southern point of convergence between the townships. Kalina

believed that the older records that he consulted were more reliable than the documents

upon which Brown relied, because they were created closer in time to the establishment

of the original boundary.

       Relative to the previously-accepted4 tax assessment line, the differing boundary

lines that Brown and Kalina suggested would have varying impacts upon property



(…continued)
     parties interested as directed by the court, the commissioners shall hold a
     hearing and view the lines or boundaries; and they shall make a plot or
     draft of the lines and boundaries proposed to be ascertained and
     established if they cannot be fully designated by natural lines or
     boundaries. The commissioners shall make a report to the court, together
     with their recommendations. Upon the filing of the report, it shall be
     confirmed nisi, and the court may require notice to be given by the
     petitioners to the parties interested.
53 P.S. § 65303.
4
      Although perhaps suggestive of its ultimate conclusion, throughout its report, the
Board referred to the tax assessment line as the “current” or “currently existing”
boundary line, or described it as the boundary’s “current location.” See “Board of
Commission’s Report,” 6/16/2014, at 7 ¶¶ 8-12; 8 ¶¶ 22-23; 9 ¶¶ 28-29, 32; 16-17.



                                    [J-103-2016] - 4
owners in the area. Brown’s proposed boundary would move at least six individuals’

properties, including a substantial portion of Watkins Glen’s proposed subdivision, from

Richland into Adams, and would move several properties from Adams into Richland.

Kalina’s proposed boundary, lying well to the east of Brown’s and the tax assessment

line, would move hundreds of properties from Adams into Richland.

        The Board also heard testimony from numerous residents of the disputed area.

In general, the residents expressed a desire to maintain the status quo of using the tax

assessment line as the municipal boundary because they had come to rely upon it in

making decisions regarding their properties. All residents who testified indicated that

they wished for their properties to remain situated according to their understanding of

the township boundary, or explained that they would not have purchased property in the

other township originally.5 Under questioning, some residents stated that they would

not object to an alternative boundary, provided that it would not move their properties

into the other township.6 Some residents explained that differing tax rates or property

values influenced their decisions regarding where to purchase property. 7 Numerous

residents highlighted the importance of sending their children to their preferred school

district.8




5
       See Notes of Testimony, Hearing (“N.T.”), 11/15/2013, at 88, 132, 138-39, 158;
N.T., 4/4/2014, at 18, 99, 101, 103-04.
6
        See N.T., 4/4/2014, at 22, 99, 101, 103-04.
7
        See N.T., 11/15/2013, at 132, 138; N.T., 4/4/2014, at 91.
8
       See N.T., 11/15/2013, at 91, 132, 139, 154; N.T., 4/4/2014, at 18, 99, 101. This
testimony indicated that, as demarcated by the tax assessment line, children residing in
Adams attend school in the Forest Hills School District, and children residing in
Richland attend school in the Richland School District.



                                     [J-103-2016] - 5
       Of significance to the Board’s subsequent legal determination, three residents

testified that they built houses upon their properties (or made substantial renovations)

based upon their understandings of the municipal boundary.9 Specifically, Debra Kuhne

testified that she purchased property in 1985, relying upon surveys, county maps, and

tax assessment records that indicated that the property lay in Richland.             N.T.,

11/15/2013, at 87. She constructed a house on the property in 1986. Id. at 92. If

Brown’s proposed line was adopted as the boundary, her property would be reassessed

into Adams. Id. at 88-89. Robert Burnworth testified that he purchased property which

he understood to lie in Richland, and that he would not have purchased it if it lay in

Adams. Id. at 138. Brown’s proposed line also would place Mr. Burnworth’s home in

Adams. Id. In the two years preceding the hearing, Mr. Burnworth had spent over

$40,000 renovating his home, and would not have done so if he knew that his property

would lie in Adams. Id. Edward Englehart testified that he and his in-laws purchased a

tract of undeveloped land approximately forty years before the instant litigation, and

they divided the property with the understanding that his parcel would lie in Adams and

his in-laws’ parcel would lie in Richland. N.T., 4/4/2014, at 90-92. Both Mr. Englehart

and his in-laws constructed houses on their respective parcels. Id. at 92. Mr. Englehart

obtained a building permit from Adams, and his in-laws obtained a building permit from

Richland. Id. at 94. Although Mr. Englehart no longer owns the property, the adoption

of Brown’s proposed line would move his in-laws’ property from Richland into Adams.

Id. at 93-94.

       After considering all of the evidence presented, the Board determined that

“[t]here is insufficient evidence in the record to permit the Board to determine where the


9
       See N.T., 11/15/2013, at 88, 92, 138; N.T., 4/4/2014, at 92.



                                    [J-103-2016] - 6
original 1870 boundary line was established.”          “Board of Commission’s Report,”

6/16/2014, at 9. The Board rejected the expert opinions of both Brown and Kalina.

Although noting that Brown’s proposed boundary reflected “the most reasonable

analysis and alternative to the [tax assessment line],” the Board concluded that it was

“unable to find sufficient supporting evidence in the record, when weighing all factors,

including, but not limited to [the] credibility of all witnesses, to support any Board

determination” that Brown’s proposed line was the true boundary. Id. at 8. However,

the Board found that Kalina’s opinion was based upon speculation and conjecture, and

reflected “self-serving interpretations of select documents” and a disregard for

contradicting documents and records. Id. at 9. Further, the Board noted that “[t]here

are official governmental records that refute each expert’s opinion of the location of the

boundary line.” Id. Thus, the Board concluded that it was unable to determine the true

location of the boundary.

      Critically, the Board found that “there were substantial improvements by the

property owners affected by the dispute, which were reasonably induced by the

[townships’] long acquiescence [to] the current boundary line, which is based upon the

tax assessment maps.” Id. Because the true location of the boundary could not be

ascertained from the evidence presented, and because property owners had

substantially improved their properties in justifiable reliance upon the tax assessment

line and the townships’ acquiescence to that line, the Board recommended the adoption

of the tax assessment line as the boundary between Adams and Richland. The Board

recognized that the tax assessment line was not the original 1870 boundary.

Nevertheless, it concluded that “no testimony revealed a superior methodology,” and,

“despite the inherent inaccuracies in county tax assessment records,” the adoption of

the tax assessment line was “tenable, reasonable, and justifiable.” Id. at 16. The Board




                                    [J-103-2016] - 7
reasoned that “[a]ny other determination would be based upon speculation and

conjecture.” Id.

       Adams filed exceptions to the Board’s report, which the trial court rejected. The

trial court confirmed the Board’s report and, after obtaining a metes and bounds

description of the tax assessment line, entered a final order establishing that line as the

boundary between Adams and Richland. Adams appealed the trial court’s order to the

Commonwealth Court.

       Finding that the Board exceeded the scope of its statutory duty, the

Commonwealth Court vacated the trial court’s order and remanded, directing the trial

court to take whatever action it deemed necessary to determine the location of the

original boundary between Adams and Richland. Adams Twp. v. Richland Twp., 129
A.3d 1264, 1271-72 (Pa. Cmwlth. 2015). The Commonwealth Court’s central premise

was that “a board of commissioners’ duty under Section 303 of the [Second Class

Township] Code is not to determine a fair boundary, but rather to ascertain or recreate

the original boundary at the inception of one or two municipalities.”      Id. at 1269-70

(emphasis in original).       The court characterized the Board’s conclusion as

recommending the “adoption of the tax assessment map as the original boundary line,”

rather than an alternative to the original boundary. Id. at 1270. However, because the

tax assessment line undisputedly was not the original boundary between Adams and

Richland, the Commonwealth Court concluded that the Board necessarily erred.

       Turning to the doctrine of acquiescence upon which the Board based its

determination, the Commonwealth Court acknowledged that it previously addressed the

doctrine in Laflin Borough v. Jenkins Township, 422 A.2d 1186 (Pa. Cmwlth. 1980)

(“Laflin II”); Moon Township v. Findlay Township, 553 A.2d 500 (Pa. Cmwlth. 1989); and

In re Viola, 838 A.2d 21 (Pa. Cmwlth. 2003).              From this trio of cases, the




                                     [J-103-2016] - 8
Commonwealth Court distilled the principle that “a board of commissioners may, in

certain circumstances, consider . . . equitable principles, but only after complying with its

duty to determine an original boundary line.” Adams, 129 A.3d at 1270. The court

reasoned that, because the Board failed to establish the location of the original

boundary, its consideration of the townships’ acquiescence to an alternative line was

premature. Accordingly, even if evidence of acquiescence ultimately would influence

the Board’s recommendation, the Commonwealth Court concluded that “the Board

erred by considering such evidence when it did.” Id. at 1271.

       Apart from the timing or sequence of considerations vital to the Board’s

reasoning, the Commonwealth Court also rejected the Board’s conclusion regarding the

particular evidence of the property owners’ substantial improvements. Specifically, the

court identified the testimony of only one individual, Robert Burnworth, who described

renovations to his home and who continued to possess an interest in property

potentially affected by the dispute.

       Continuing to stress the importance of locating the original boundary, the

Commonwealth Court suggested a process by which the trial court or the Board might

comply with its order on remand.        Essentially, the Commonwealth Court called for

further fact-finding in the form of an indefinite number of title searches. The court

acknowledged that it “would appear to constitute a herculean task to investigate every

conceivable property deed” that might inform the determination.          Id.   Nevertheless,

given the consensus of the townships’ experts that the original boundary was a straight

line, the court suggested that “historical deeds of some properties in key locations might

provide more definite clues to properties along the true original boundary line and

render evidence the Board initially characterized as speculative to be circumstantial

evidence of a particular boundary.”        Id. (emphasis in original).     Accordingly, the




                                       [J-103-2016] - 9
Commonwealth Court vacated the trial court’s order and remanded the case for the trial

court to “take such action as is necessary to determine the actual boundary line

between Adams and Richland.” Id.

II.    Analysis

       We granted Richland’s petition for allowance of appeal to consider whether the

doctrine of acquiescence permitted the adoption of the tax assessment line as the

boundary between Adams and Richland, despite the fact that the tax assessment line

undisputedly is not the original 1870 boundary. 10 This Court never has addressed the

application of acquiescence principles to a municipal boundary dispute.       As noted,

however, the Commonwealth Court has considered the doctrine in several cases, and,

although not binding upon this Court, its prior analyses are instructive.

       Richland argues that the Board’s determination reflected a practical resolution of

the otherwise-insoluble problem arising from the lack of reliable evidence of the true

boundary.     Brief for Richland at 17.       Contrary to the Commonwealth Court’s


10
        Adopting Richland’s formulation of the issues verbatim, our order granted review
of the following issues:
       1. Was it proper for the board of commissioners to consider the boundary
       as shown in the tax assessment records not as evidence of the location of
       the original line but as a practical alternative in order to resolve the
       continuing uncertainty as to the location of the boundary?
       2. Was it proper for the board of commissioners—when faced with the
       inability to determine the original boundary—to consider the acquiescence
       of the municipalities to the boundary as reflected in the tax maps, the
       reliance by the landowners in the affected area on that tax map boundary,
       and the inducement of such reliance by the municipalities in order to
       resolve the continuing uncertainty as to the location of the original
       boundary?
Adams Twp. v. Richland Twp., 136 A.3d 976, 976-77 (Pa. 2016) (per curiam). Because
of their substantial interrelationship, we consider these issues together.



                                     [J-103-2016] - 10
characterization, Richland notes that the Board never considered the tax assessment

line to be the original boundary. Id. at 18-19. Instead, Richland asserts that the Board

correctly recommended its adoption as an alternative boundary because the true

boundary could not be ascertained and because the doctrine of acquiescence

supported such a recommendation. Richland argues that the Commonwealth Court’s

decisions in Laflin II, Moon, and Viola demonstrate the viability of the doctrine, and that

the Board correctly interpreted and applied those precedents. Richland argues that

those cases do not support the Commonwealth Court’s holding that the original

boundary must be established prior to consideration of acquiescence principles. Id. at

24.

       Richland highlights the testimony of property owners, Debra Kuhne, Robert

Burnworth, and Edward Englehart, who detailed the substantial improvements to their

properties made in reliance upon the “historically recognized division line” between

Adams and Richland, which the Board concluded established a sufficient basis to apply

the doctrine of acquiescence. Id. at 28. Richland disputes the Commonwealth Court’s

conclusion that only Robert Burnworth’s testimony constituted competent evidence of

substantial improvements, and argues that the Board correctly considered the testimony

of all three property owners.      Finally, Richland asserts that compliance with the

Commonwealth Court’s order on remand will be unduly onerous and will extend the

period of uncertainty that has been disruptive to the community.

       Adams argues that the Board was required by statute to establish the location of

the original boundary, and that its recommendation reflected an erroneous effort to alter

the municipal boundary “so as to suit the convenience of the inhabitants,” which,

although once a viable statutory basis for boundary alteration, no longer is authorized

by Section 302 of the Second Class Township Code. Brief for Adams at 6-8. Adams




                                    [J-103-2016] - 11
asserts that there was no need to select a “practical alternative” boundary because

“overwhelming evidence” supported the adoption of Brown’s proposed line as the

original boundary. Id. at 10.

       Adams agrees with the Commonwealth Court’s conclusion that the Board should

not have considered the doctrine of acquiescence prior to establishing the location of

the original boundary. Id. at 16-17. Furthermore, Adams asserts that the Board erred in

concluding that the property owners’ testimony constituted sufficient evidence of

substantial improvements to support the doctrine’s application.       Although Adams

concedes that Robert Burnworth’s testimony was competent evidence because he

spent over $40,000.00 in improvements, Adams notes that Edward Englehart “made no

reference to costs,” and Debra Kuhne offered “[n]o evidence of substantial property

improvements.” Id. at 16. Thus, Adams argues that the Board’s determination was not

supported by competent evidence.

       A. Standard of Review

       The Commonwealth Court has held that, because resolution of a municipal

boundary dispute requires commissioners to determine the legally correct boundary,

those commissioners are not restricted to considering only the lines proposed by an

interested party, and there is no burden of proof to be allocated. See Moon, 553 A.2d at

503-04. When a trial court appoints a board of commissioners to determine the location

of a municipal boundary, the board serves as the fact-finder and possesses the

exclusive prerogative to determine the weight of the evidence presented. See Viola,
838 A.2d at 27 (citing Robinson Twp. v. Collier Twp., 303 A.2d 575 (Pa. Cmwlth. 1973)).

The board’s determination “has the force and effect of a jury verdict and, therefore,

when there is legally competent testimony to support the order, it will not be disturbed

by a reviewing court.” Robinson Twp., 303 A.2d at 577. Section 303 of the Second




                                   [J-103-2016] - 12
Class Township Code directs that, when a board files its report and recommendation

with the appointing court, “it shall be confirmed nisi.”11 53 P.S. § 65303. A reviewing

court may not disturb the board’s determination unless the board committed an error of

law or its conclusion was not supported by competent evidence. See Moon, 553 A.2d

at 504; Viola, 838 A.2d at 26.

       B. Article IX, Section 8 of the Pennsylvania Constitution and Boundary Disputes

       Before discussing the relevant Commonwealth Court precedent on the doctrine

of acquiescence, we find it helpful to review the constitutional and statutory background

that underlies the legal issues surrounding municipal boundaries in this commonwealth,

particularly in light of Adams’ argument that the Board exceeded the scope of its

statutory authority.

       In 1968, the Pennsylvania Constitution was amended to include Article IX,

Section 8, which concerns the consolidation, merger, and change of municipal

boundaries. That section provides:

       Uniform Legislation.—The General Assembly shall, within two years
       following the adoption of this article, enact uniform legislation establishing
       the procedure for consolidation, merger or change of the boundaries of
       municipalities.

       Initiative.—The electors of any municipality shall have the right, by
       initiative and referendum, to consolidate, merge and change boundaries
       by a majority vote of those voting thereon in each municipality, without the
       approval of any governing body.

       Study.—The General Assembly shall designate an agency of the
       Commonwealth to study consolidation, merger and boundary changes,
       advise municipalities on all problems which might be connected therewith,
       and initiate local referendum.

11
        The Latin word for “unless,” nisi means “([o]f a court’s ex parte ruling or grant of
relief) having validity unless the adversely affected party appears and shows cause why
it should be withdrawn.” Black’s Law Dictionary 1207 (10th ed. 2014).



                                     [J-103-2016] - 13
       Legislative Power.—Nothing herein shall prohibit or prevent the General
       Assembly from providing additional methods for consolidation, merger or
       change of boundaries.


Pa. Const. art. IX, § 8. Although this provision imposed a mandate upon the General

Assembly to enact uniform legislation regarding, inter alia, changes of municipal

boundaries, the General Assembly failed to enact the required legislation within the

constitutionally-mandated two-year time period.12          However, Article IX, Section 8

specifies that, regardless of the contemplated statutory procedures, boundary changes

may be effectuated “by initiative and referendum” and “a majority vote of those voting

thereon in each municipality.” Id.

       Following the expiration of the constitutional deadline, the Commonwealth Court

held that “the failure of the legislature to enact such legislation within the constitutionally

mandated [two]-year period ending in April 1970 . . . invalidate[d] all preexisting

statutory provisions establishing procedures for boundary changes.”                     In re

Establishment of Boundary Between Collier Twp. and Robinson Twp., 360 A.2d 841,

842 (Pa. Cmwlth. 1976). In Middle Paxton Township v. Borough of Dauphin, 308 A.2d
208, 211 (Pa. Cmwlth. 1973), the Commonwealth Court deemed invalid the statutory

annexation procedures under the Borough Code because Article IX, Section 8

“necessarily abrogat[ed] the preexisting legislation sought to be replaced.” Accordingly,

by failing to act within the two years specified, the General Assembly “thereby caused


12
      In 1994, the General Assembly enacted the Municipal Consolidation or Merger
Act, Act of October 13, 1994, P.L. 596, No. 90, 53 Pa.C.S. §§ 731-41. Although
enacted over twenty years beyond the constitutional deadline, this legislation partially
complied with Article IX, Section 8 by establishing procedures for consolidation and
merger of municipalities. However, the statutory scheme does not provide for changes
to boundaries between municipalities that are not undergoing consolidation or merger,
and therefore offers no guidance in the instant case.



                                      [J-103-2016] - 14
the initiative and referendum to be the sole remaining procedure for changing

boundaries.”   Id.   This Court affirmed Middle Paxton Township in Derry Township

Supervisors v. Borough of Hummelstown, 326 A.2d 342 (Pa. 1974), and agreed with the

Commonwealth Court’s calculation of the constitutional deadline and the consequences

of the General Assembly’s failure to meet it.

       Section 302 of the Second Class Township Code previously provided that “[t]he

courts of quarter sessions may, upon the presentation of a petition . . . alter the lines of

a township and any adjoining township, borough, or city so as to suit the convenience of

the inhabitants thereof.” 53 P.S. § 65302 (amended, Act of Nov. 9, 1995, P.L. 350, No.

60, 53 P.S. §§ 65101, et seq.). In Collier Township, the Commonwealth Court held that

the nearly identical provision of the First Class Township Code, which similarly

authorized the alteration of municipal boundaries “so as to suit the convenience of the

inhabitants thereof,” 53 P.S. § 55302, was invalidated by the General Assembly’s failure

to comply with the mandate of Article IX, Section 8. See Collier Twp., 360 A.2d at 842.

That language subsequently was removed from Section 302 of the Second Class

Township Code, which now provides, in relevant part:

       (a) The courts of common pleas may upon the presentation of a petition:

       (1) require the lines or boundaries of townships to be ascertained; and

       (2) ascertain disputed lines and boundaries between two or more
       townships or between townships and any municipal corporation.


53 P.S. § 65302(a).13


13
        Despite the Commonwealth Court’s holding in Collier Township, and despite the
1995 amendments to the Second Class Township Code, the language permitting
alteration of municipal boundaries “so as to suit the convenience of the inhabitants
thereof” never was removed from the First Class Township Code. See 53 P.S. § 55302.



                                     [J-103-2016] - 15
       The General Assembly has enacted a statutory scheme establishing procedures

for the consolidation and merger of municipalities.        See 53 Pa.C.S. §§ 731-41.14

However, that legislation provides no procedure for the alteration of boundaries

between municipalities that do not petition to consolidate or merge, but seek only to

relocate a shared boundary. Accordingly, pursuant to Article IX, Section 8, and in the

absence of a legislative enactment to the contrary, such boundary changes must be

accomplished through initiative and referendum.         This conclusion, however, is not

dispositive of the question at issue in the instant case, which concerns not a boundary

change, but a boundary dispute. That distinction was the basis of the Commonwealth

Court’s decision in Laflin Borough v. Yatesville Borough, 404 A.2d 717 (Pa. Cmwlth.

1979) (“Laflin I”).

       The dispute in Laflin I arose from an inconsistency in Laflin Borough’s charter.

Although that document provided a metes and bounds description of Laflin’s boundary

lines, identified specific lots, and specified the total acreage of the borough, it also

stated that Laflin’s northeastern boundary adjoined the southwestern boundary of

Yatesville Borough. See Laflin II, 422 A.2d at 1187. If the two boroughs shared that

boundary, however, the remainder of the description in Laflin’s charter would be

rendered inaccurate. Id. Laflin filed a petition seeking a judicial determination of the

correct boundary, and the trial court appointed a board of commissioners pursuant to

Section 503 of the Borough Code, 53 P.S. § 45503 (repealed and recodified at 8

Pa.C.S. § 503). After the trial court confirmed the board’s report, Yatesville objected to

the trial court’s jurisdiction to entertain such a boundary dispute in light of Article IX,

Section 8. Relying, inter alia, upon Middle Paxton Township and Collier Township, the


14
       See supra n.12.



                                    [J-103-2016] - 16
trial court concluded that the statute which authorized the court to ascertain, establish,

or alter disputed boundaries was invalid, and it sustained Yatesville’s objection to the

court’s jurisdiction.

       On appeal, the Commonwealth Court noted that the issue involved a boundary

dispute, because the “true boundary line between Laflin and Yatesville is unknown and

uncertain.” Laflin I, 404 A.2d at 718. After reviewing its prior interpretations of Article

IX, Section 8 and the consequences of the General Assembly’s inaction, the

Commonwealth Court concluded that the applicable statute, as it related to the

ascertainment and establishment of disputed boundaries, remained valid. The court

explained:

       We so hold because the procedure for resolving boundary lines [sic]
       disputes is not a procedure for “consolidation, merger or change” of
       municipal boundaries within the meaning of Article IX, Section 8. If the
       Constitution were to be interpreted otherwise, then initiative and
       referendum would be the only procedures available to resolve municipal
       boundary line disputes. We cannot believe that the drafters of the
       Constitution intended that the electorate should decide such a factual
       question in the voting booth. Whether a municipal boundary should be
       changed is a proper question for the ballot. The electorate, however,
       cannot be asked to find the line.


Id. at 719.     Accordingly, the Commonwealth Court held that the trial court had

jurisdiction to adjudicate the boundary dispute, and that such disputes are not to be

resolved through the process of initiative and referendum.

       The General Assembly has indicated that it approves of the Commonwealth

Court’s conclusion that judicial boundary alteration to suit the convenience of a

municipality’s inhabitants is no longer a valid procedure, but the legislature similarly has

signaled its approval of the distinction that the court established between boundary

changes and boundary disputes in Laflin I, as well as the judiciary’s role in resolving the

latter. The 2012 comment to Section 502 of the Borough Code provides, in full:


                                     [J-103-2016] - 17
      Portions of this section that relate to altering the lines of a borough and
      any adjoining township, borough or city to suit the convenience of the
      inhabitants, or causing the lines and boundaries of boroughs to be
      ascertained and established, are deleted. Portions of a similar section in
      the First Class Township Code (§ 302) were held invalid by the court in
      [Collier Township, 360 A.2d at 842] (holding that the portion of section 302
      that relates to the alteration of township lines to suit the convenience of
      the inhabitants is invalid since the only valid procedures for making
      boundary alterations are by initiative and referendum).

      A portion of section 502 remains, however, regarding ascertaining and
      establishing disputed boundaries between a borough and a municipal
      corporation. See [Laflin I, 404 A.2d at 719] (holding that “Section 502 of
      The Borough Code, as it relates to ascertainment and establishment of
      disputed boundary lines, has not been invalidated by the legislature’s
      failure to act within the mandate of Article IX, Section 8 of the
      Pennsylvania Constitution. . . . Whether a municipal boundary should be
      changed is a proper question for the ballot. The electorate, however,
      cannot be asked to find the line.”)


8 Pa.C.S. § 502, cmt. (emphasis added).

      We agree with the Commonwealth Court’s reasoning in Laflin I. Although the

alteration of a known municipal boundary must be accomplished through initiative and

referendum, the resolution of a dispute over an uncertain boundary is a task for the

judiciary. Such a task requires the weighing of testimonial and other evidence, and the

rendering of factual findings and legal conclusions. Voters are equipped to choose

between maintaining a known boundary and adopting an alternative, but they cannot be

asked to undertake the judicial task of resolving a dispute over the location of an

uncertain boundary. Furthermore, the jurisdiction of the courts over such disputes is

provided by statute. Although the General Assembly could have enacted legislation to

supersede the Commonwealth Court’s holding in Laflin I or to provide an alternative

mechanism for the resolution of such disputes, it instead expressed its approval of the

Laflin I holding in the comment to Section 502 of the Borough Code, and, despite other

amendments to the Second Class Township Code, preserved the judiciary’s


                                   [J-103-2016] - 18
authorization to “ascertain disputed lines and boundaries between two or more

townships or between townships and any municipal corporation.”                    53 P.S.

§ 65302(a)(2).

       Accordingly,   we    reject   Adams’    argument    that   the   Board   erroneously

recommended the alteration of the boundary between Adams and Richland “so as to

suit the convenience of the inhabitants.” Rather, the Board applied the doctrine of

acquiescence as a means to resolve the dispute over the unknown municipal boundary.

       C. The Doctrine of Acquiescence

       We now turn to the doctrine of acquiescence and the propriety of its application

to the circumstances of the instant case. As previously noted, the viability of employing

the doctrine of acquiescence to set a municipal boundary raises a novel issue before

this Court. Accordingly, we look to the Commonwealth Court’s prior analyses of the

doctrine.

       Following the Commonwealth Court’s determination in Laflin I that the trial court

possessed jurisdiction to resolve the municipal boundary dispute, the trial court agreed

with the board of commissioners’ conclusion that the call for a shared boundary

between Laflin and Yatesville was premised upon the Laflin incorporators’ mistaken

assumption about the location of Yatesville’s boundary.                 Like the board of

commissioners, the trial court concluded that the disputed territory lay within neither

Laflin nor Yatesville, but within a third municipality. The Commonwealth Court agreed

with the trial court and affirmed its order. See Laflin II, 422 A.2d at 1190.

       Yatesville, however, argued that the land between the boroughs should be

designated as part of Yatesville because of the residents’ long association with that

borough.    Yatesville contended that other municipalities should be estopped from

claiming the disputed area because the residents paid taxes to Yatesville, because their




                                     [J-103-2016] - 19
children attended school in Yatesville, and because Yatesville provided municipal

services to those residents, such as street cleaning, garbage collection, snow removal,

and police and fire services.       Yatesville relied upon an entry in the American

Jurisprudence encyclopedia, which stated that the “erection of improvements by one

adjoining owner after entering lands in accordance with an agreement, or acquiescence

for a long period of time, as to the location of a boundary line, may estop the other from

asserting that such boundary line was not the true line.”         Id. at 1189 (quoting 12

Am.Jur.2d Boundaries § 83). The Commonwealth Court noted that Yatesville had not

presented evidence of the erection of improvements in the disputed area. Instead,

Yatesville claimed that estoppel was justified by its provision of municipal services to

residents of the area.    The Commonwealth Court disagreed, holding that, “[a]bsent

substantial improvements, the estoppel doctrine is . . . inapplicable.” Id.

        Moon concerned a dispute between Moon Township and Findlay Township

regarding whether their shared boundary was altered by the relocation of a stream that

Findlay’s charter designated as the boundary. The property in dispute originally lay in

Moon.    However, sometime after 1952, a portion of the stream that served as the

municipal boundary was relocated to accommodate the construction of a highway. For

approximately thirty years, the property was treated as being in Findlay. That is, the

municipalities continued to use the stream as the boundary as if the stream had not

been relocated. In 1986, the construction of a hotel on the disputed property caused

Moon to challenge the continued use of the stream as the boundary. The trial court

appointed a board of commissioners, which determined that the boundary between

Moon and Findlay remained in its pre-1952 location, and was not altered by the

relocation of the stream.      The trial court confirmed the board’s report, and the

Commonwealth Court affirmed. Moon, 553 A.2d at 507.




                                     [J-103-2016] - 20
       Findlay argued that Moon should be estopped from claiming the disputed

property because Moon acquiesced to the post-1952 location of the stream as the

boundary for over thirty years. Findlay noted that it provided police and fire services to

the hotel on the disputed property, that all taxes on the property had been paid to

Findlay, that the roads by which the hotel was accessed ran through Findlay, and that

the hotel received water services from the Findlay Township Water Authority.             In

rejecting Findlay’s argument, the Commonwealth Court discussed the applicability of

the doctrine of acquiescence to municipal boundary disputes. The court reviewed the

effect of Article IX, Section 8 and the line of cases which held that preexisting statutory

procedures for altering boundaries were invalid.        However, in accordance with the

holding in Laflin I, the court noted that statutory provisions that concern judicial

resolution of boundary disputes remained valid. The court noted that it had considered

the doctrine of acquiescence “within the context of a true boundary dispute” in Laflin II.

Id. at 505. Based upon Laflin II and the Article IX, Section 8 cases, the Commonwealth

Court concluded that Pennsylvania courts “[do] not recognize the doctrine of

acquiescence when to do so would alter known municipal boundary lines but will, in true

boundary disputes, consider an estoppel argument based on a municipality’s long

acquiescence to a conceivably true boundary location.” Id.

       The court rejected Findlay’s purported evidence of acquiescence, noting that it

relied primarily upon the provision of municipal services, which Laflin II held to be

insufficient to sustain an estoppel in a municipal boundary dispute. The argument could

prevail only upon a showing of substantial improvements, and Findlay failed to establish

that any improvements were made to the property prior to the initiation of the hotel

project. Although the hotel project involved improvements to the property, Moon had

not acquiesced to those improvements.        Rather, the hotel project caused Moon to




                                    [J-103-2016] - 21
question the location of the boundary and to initiate the litigation. The Commonwealth

Court concluded that, “[i]n order for acquiescence to work an estoppel in a municipal

boundary dispute, there must be more than substantial improvements to the property

affected by the dispute. The improvements must have been reasonably induced by the

long acquiescence.” Id. at 507.

       The Commonwealth Court again addressed an estoppel argument based upon

the acquiescence doctrine in Viola. The Violas owned a ninety-acre property in Butler

County near the boundary between Adams Township and Cranberry Township. They

sought to develop the property, but encountered difficulty in dealing with the townships

because the townships disputed jurisdiction over the subject property. The Violas filed

a petition for the appointment of a board of commissioners to determine the location

where the municipal boundary crossed their property. All direct evidence of the location

of the original boundary had been lost or destroyed.         Notably, Cranberry’s expert

suggested using the line depicted in the county tax map as the boundary, but the board

rejected that approach because it would establish a new boundary. After determining

that the record was insufficient to allow it to determine the location of the true boundary,

the board directed the parties to produce all deeds in the chain of title for the subject

property going back to 1850. Eventually, the board corroborated evidence in the record

and established the true location of the boundary. The trial court confirmed the board’s

recommendation, and the Commonwealth Court affirmed. Viola, 838 A.2d at 30.

       On appeal, Cranberry argued that the doctrine of acquiescence mandated that

the boundary be located in accordance with the county tax maps. In support, Cranberry

relied upon Moon. The Commonwealth Court discussed Moon and its holding that the

doctrine of acquiescence may apply where there have been substantial improvements

induced by a municipality’s long acquiescence to a particular boundary, but the court




                                     [J-103-2016] - 22
concluded that the doctrine did not apply to the subject property because that property

“was essentially undeveloped.”        Id. at 29.    Although the board recognized that

improvements had been made to other properties to the north and south of the subject

property, the Commonwealth Court agreed with the board’s determination that the

absence of substantial improvements to the property in dispute precluded application of

the doctrine of acquiescence.        The court rejected Cranberry’s argument “without

prejudice to the possible application of the doctrine elsewhere.” Id.

       Adopting the Commonwealth Court’s reasoning, particularly its thorough analysis

in Moon, we conclude that Pennsylvania law recognizes the doctrine of acquiescence,

and we hold that the doctrine may be applied to resolve a municipal boundary dispute

when the location of the municipal boundary is uncertain.15 A board of commissioners’

15
        We note that other jurisdictions recognize the doctrine of acquiescence, and that
other state courts have applied the doctrine to resolve municipal boundary disputes,
particularly where the location of a boundary is uncertain. See, e.g., LaPorto v. Vill. of
Philmont, 346 N.E.2d 503, 505 (N.Y. 1976) (“We hold that the doctrine of acquiescence
is applicable . . . where, by custom, usage and the passage of time, disputed territory
has been assumed by all interested persons to be beyond the boundaries of one entity
of local government and within those of another, and where property owners or adjacent
units of local government have relied to their detriment upon the inaction and passivity
of a municipal corporation to which knowledge of the original boundaries at the time of
incorporation may be imputed.”); City of Alameda v. City of Oakland, 246 P. 69, 73 (Cal.
1926) (“The issues presented in this case from the standpoint of both the law and the
facts were properly the subject of legitimate controversy because of the uncertainty of
the location of said boundary line, and were therefore the proper subject of the
application of the doctrine of acquiescence.”); Starry v. Lake, 28 P.2d 80, 83 (Cal. Ct.
App. 1933) (“Long acquiescence in the location of municipal boundaries by the local
corporation and the inhabitants thereof, where all municipal action and improvements
have been done under the assumption that such are the boundaries, will support the
conclusion that they are the true boundaries, notwithstanding they were not originally so
located and, hence, indefinite and uncertain.”); Thomas v. Parsley, 141 S.W.2d 302,
306 (Ky. 1940) (“[I]t is of great importance to the public that settled conditions, if they be
settled by acquiescence, and have existed for a long period of time, thereby fixing
personal, civil and political rights be not disturbed, unless the disturbance be thoroughly
justified.”); see generally McQuillin, The Law of Municipal Corporations § 7:09 (3d ed.
rev. 1999). The Supreme Court of the United States also has held that the doctrine
applies as between states. See Michigan v. Wisconsin, 270 U.S. 295, 308 (1926) (“The
(continued…)

                                     [J-103-2016] - 23
primary task is to ascertain the true location of the boundary in dispute. As the fact-

finder, it is the board’s prerogative to weigh the evidence, to make credibility

determinations, and to decide whether the evidence is sufficient to support a conclusion

that the true boundary lies in a particular place, or whether, instead, the location of a

disputed boundary remains uncertain. If the board is able to determine precisely the

location of the boundary from the evidence presented, its statutory duty is discharged.

However, that duty does not require the board to resort to speculation or conjecture.

When a board of commissioners is unable to determine the location of a municipal

boundary, it may consider whether the doctrine of acquiescence supports the adoption

of a particular boundary line.

       In applying the doctrine, the board should consider whether substantial

improvements have been made to property in reasonable reliance upon an assumed

boundary. Where interested municipalities allow such improvements to be constructed

without asserting their jurisdiction over the properties in question, or challenging the

jurisdiction of another municipality, or otherwise taking action to ascertain the true

location of the boundary, they tacitly have induced such reliance through their

acquiescence to the assumed boundary.         In such a circumstance, the board may

recommend the adoption of the assumed boundary, notwithstanding the fact that the

recommended boundary undisputedly is not the original boundary.

       We find no support in Laflin II, Moon, or Viola for the Commonwealth Court’s

conclusion that the Board in the instant case was required to ascertain the location of

the original boundary prior to its consideration of the doctrine of acquiescence. Indeed,

(…continued)
rule, long settled and never doubted by this court, is that long acquiescence by one
state in the possession of territory by another and in the exercise of sovereignty and
dominion over it is conclusive of the latter’s title and rightful authority.”).



                                   [J-103-2016] - 24
the court’s holding in Moon directly contradicts that proposition. If the Board was able to

establish conclusively the true location of the boundary, it would therefore be a “known

municipal boundary” to which the doctrine of acquiescence is inapplicable, and which

may be altered only by the electorate through initiative and referendum. See Moon, 553
A.2d at 505.

       We further reject the Commonwealth Court’s command that the record be

reopened for the submission of “historical deeds of some properties in key locations”

that “might provide more definite clues” to the location of the original boundary. Adams,
129 A.3d at 1271 (emphasis in original). If a board of commissioners believes that the

provision of additional evidence will aid its determination, it may direct the parties to

provide such evidence, as the board did in Viola. See 838 A.2d at 24. In Viola, that

decision was made by the board as the fact-finder, and the additional evidence that it

sought concerned only one property. Here, the Commonwealth Court, an appellate

court reviewing a determination that “has the force and effect of a jury verdict,”

Robinson Twp., 303 A.2d at 577, instructed that the chain of title be produced for an

indefinite number of properties stretching along a substantial portion of a county. This is

akin to an appellate court holding that a jury verdict is invalid merely because additional

relevant evidence may exist. As a reviewing court, the Commonwealth Court may not

disturb the board’s determination unless the board committed an error of law or its

conclusion was not supported by competent evidence. See Moon, 553 A.2d at 504;

Viola, 838 A.2d at 26.16


16
       By contrast, the Commonwealth Court stated in Robinson Township that, “[i]f the
reviewing court is dissatisfied with the report of the commission, it is given the authority
to refer the matter back to the same or new commissioners for another report.” 303
A.2d at 577. We find that this statement is in tension with the Commonwealth Court’s
framing of the standard of review in other cases, as well as that court’s holding in
Robinson Township, itself, that a board of commissioners’ determination “has the force
(continued…)

                                     [J-103-2016] - 25
       By holding that a board of commissioners may consider the doctrine of

acquiescence upon its determination that the original boundary cannot be located

conclusively, we strike a balance between the board’s statutory duty to determine, when

possible, the true location of the boundary and the need to bring resolution and closure

to disputes involving municipal boundaries. Although ascertainment of the true location

of the boundary is the primary means by which such disputes may be resolved, a board

of commissioners’ search for evidence of that boundary need not extend in perpetuity.

Where, as in the instant case, the board conducts extensive hearings and takes a

wealth of evidence but still cannot determine the location of the boundary, resort to

equitable considerations such as the doctrine of acquiescence may resolve the dispute

and bring an end to the uncertainty and concomitant disruption to the community.

       Having concluded that the doctrine of acquiescence may apply to the resolution

of a dispute concerning an unknown municipal boundary, we turn to the Board’s

application of the doctrine in the instant case. This case involves a “true boundary

dispute,” Moon, 553 A.2d at 505, in that the original location of the boundary between

Adams and Richland is unknown and uncertain. See Laflin I, 404 A.2d at 718. The

Board concluded that “[t]here is insufficient evidence in the record to permit the Board to

determine where the original 1870 boundary was established.” “Board of Commission’s


(…continued)
and effect of a jury verdict.” Id. Because mere “dissatisfaction” is an insufficient basis
for a reviewing court to disturb a fact-finder’s determinations, we disapprove of the
above-quoted statement in Robinson Township. We do not foreclose the possibility
that, in certain circumstances, a reviewing court may conclude that a remand is
appropriate because a board of commissioners put forth an inadequate effort to
discharge its statutory duty or because a board’s report fails to provide a sufficient basis
to conduct appellate review. We do not here decide when such an order would be
appropriate because, as the Commonwealth Court noted, and we agree, the Board in
the instant case “did a commendable job in seeking to fulfill its obligation.” Adams, 129
A.3d at 1266.



                                     [J-103-2016] - 26
Report,” 6/16/2014, at 9.     In reaching this conclusion, the Board “took all of the

surrounding circumstances into consideration and determined which witnesses it

believed and what weight was to be given to their testimony.” Id. at 15. We reject

Adams’ argument that the Board should have credited Brown’s testimony and adopted

his proposed boundary, because such an argument is merely a challenge to the fact-

finder’s determinations of the weight of the evidence and the credibility of witnesses.

       With the original location of the boundary uncertain, the Board was permitted to

consider the effect of the doctrine of acquiescence. Although Laflin II, Moon, and Viola

recognized the viability of the doctrine, all of those cases held that the doctrine was

inapplicable under the circumstances.      In Laflin II and Viola, there was a lack of

substantial improvements altogether, and in Moon, the relevant improvements were not

induced by the municipality’s acquiescence. In the instant case, the Board found that

“there were substantial improvements by the property owners affected by the dispute,

which were reasonably induced by the long acquiescence [to] the current boundary line,

which is based upon the tax assessment maps.” Id. at 9.

       As noted earlier, three property owners that attended the Board’s hearings

testified regarding the construction of substantial improvements to their properties. The

Commonwealth Court found, and Adams concedes, that Robert Burnworth’s testimony

constituted competent evidence of substantial improvements. However, Adams asserts

that the testimony of Edward Englehart and Debra Kuhne was insufficient in this context

because Mr. Englehart “made no reference to costs,” and Ms. Kuhne presented “[n]o

evidence of substantial property improvements.” Brief for Adams at 16. We hold that

the Board was not required to establish a monetary value in order to find a substantial

improvement.     Black’s Law Dictionary defines “improvement” as “[a]n addition to

property, usu[ally] real estate, whether permanent or not; esp[ecially] one that increases




                                    [J-103-2016] - 27
its value or utility or that enhances its appearance.” Black’s Law Dictionary 875 (10 th

ed. 2014).   A house constructed on a parcel of real estate certainly constitutes a

substantial improvement.     Both Ms. Kuhne and Mr. Englehart testified that they

constructed houses on their properties. N.T., 11/15/2013, at 92; N.T., 4/4/2014, at 92.

All three property owners testified that they constructed the improvements on their

properties with the understanding that their properties lay in a particular township. N.T.,

11/15/2013, at 86, 138; N.T., 4/4/2014, at 91-92.        While the adoption of Brown’s

proposed line would relocate these properties, the use of the tax assessment line as the

boundary would maintain the division as each property owner understood it.

       The remainder of our inquiry concerns whether the townships induced the

property owners’ reliance through their acquiescence to the tax assessment line. The

evidence adduced before the Board demonstrated that the townships had allowed the

boundary to go unchallenged for many years, despite the property owners’ construction

of improvements in the disputed area.       For instance, Ms. Kuhne testified that she

constructed her home in 1986. N.T., 11/15/2013, at 92. Mr. Englehart did not mention

a specific year, but testified that he and his in-laws purchased their properties and

constructed homes approximately forty years before the instant litigation.           N.T.,

4/4/2014, at 90. The townships did not begin to question the boundary until, at the

earliest, the commencement of unrelated personal injury litigation in 2004, and Adams

did not formally seek a determination of the location of the boundary, so as to put the

public on notice of the dispute, until commencing the instant litigation on April 17, 2013.

The townships’ passivity for such an extended period is a strong indication of their

acquiescence to the assumed boundary.

       The townships also took more affirmative actions that suggested their approval of

the assumed boundary. For instance, Mr. Englehart testified that, believing his property




                                    [J-103-2016] - 28
to lie in Adams, he went to Adams to obtain a building permit to construct his house. Id.

at 94. His in-laws, believing that their property lay in Richland, went to Richland for a

building permit. Id. Neither township questioned its jurisdiction over those properties.

Furthermore, the townships used the tax assessment line for other purposes, such as

determining the district in which children attend school. As the testimony adduced at

the hearings indicated, this was a particularly important use of the assumed boundary to

numerous residents of the disputed area, and serves as a further indication that the

townships induced their residents’ reliance upon the tax assessment line.

III.   Conclusion

       For the foregoing reasons, we conclude that the doctrine of acquiescence

allowed the adoption of the tax assessment line as the boundary between Adams and

Richland.    We reject any contention that the Board was required to forestall its

consideration of the doctrine until after it established the location of the original

boundary. To the contrary, we hold that the Board correctly considered the doctrine

upon its determination that it was unable to determine the original location of the

boundary.     Because the Board’s report and recommendation was supported by

competent evidence and reflected no error of law, the trial court was correct to confirm

it, and that determination shall not be disturbed on appeal.

       The order of the Commonwealth Court is reversed, and the case is remanded for

further proceedings consistent with this Opinion.

       Chief Justice Saylor and Justices Baer, Todd, Donohue, Dougherty and Mundy

join the opinion.




                                    [J-103-2016] - 29